[f8k082212_ex10z1002.gif] [f8k082212_ex10z1002.gif]
















June 14, 2012




Mr. Luis Leung

President

BlackBox Semiconductor

1462 Erie Blvd.

Schenectady, NY  12305  USA




Re:

Intellectual Property Development Engagement Agreement







Dear Mr. Leung:




This letter agreement (the “Agreement”) confirms the terms and conditions that
will govern BlackBox Semiconductor, Inc. a Nevada corporation (the “Company”)
engagement (the “Engagement”) of MDB Capital Group, LLC (together with its
affiliates, “MDB”) to provide intellectual property development services.  




1.

Services.  




As requested and desired, MDB shall assist the Company with the following
aspects of its intellectual property development, including:




·

development of a clear strategy for Invention Disclosure drafting for each of
the Company’s individual inventions as well as a roadmap for Invention family
development;




·

ongoing review and development, on an as needed basis, of a dynamic plan for
invention prioritization and patent development; and




·

for each individual Invention of the Company, preparation of a complete
Invention package with technical disclosure documentation (each, a “Disclosure”)
for use in the Company’s patent applications.  




It is expressly understood and agreed that MDB has not provided nor is
undertaking to provide any advice to the Company relating to legal, regulatory,
accounting, or tax matters.  The Disclosures provided to the Company hereunder
are designed to assist, but not replace, the Company’s own intellectual property
counsel.




2.

Compensation.  As consideration for the services provided under this Agreement,
the Company will pay MDB a fee as follows:




a.

Cash Fee. The company shall pay MDB $3,500 (three thousand five hundred dollars)
for each completed Disclosure.




b.

Expenses.  If required, the Company shall fund any and all MDB out-of-pocket
costs, including travel and purchase of research material related to development
of the Disclosures. In no case will MDB incur expenses of this nature greater
than $100 without the prior email or written authorization of the Company.  




c.

Payments.  All payments to be made to MDB hereunder will be made in cash by wire
transfer of immediately available U.S. funds.  Except as expressly set forth
herein, no fee payable to MDB hereunder shall be credited against any other fee
due to MDB.  The obligation to pay any fee or expense set forth herein shall be
absolute and unconditional and shall not be subject to reduction by way of
setoff, recoupment or counterclaim.





--------------------------------------------------------------------------------

MDB IP Engagement Letter

June 14, 2012

p. 2 of 5







3.

Representations and Warranties of the Company.  The Company warrants and agrees
that it is the true and rightful owner of all intellectual property rights in
each of the Assets and Inventions submitted to MDB for analysis and development;
that any and all technical Invention information provided to MDB may be
transmitted across country borders; and that no U.S. agency has suspended,
revoked, or denied the Company’s export privileges.




4.

Confidentiality.  MDB acknowledges that in connection with the Engagement, the
Company will provide MDB with information which the Company considers to be
confidential, including its trade secrets (“Confidential Information”).  MDB
agrees to employ all reasonable efforts to keep the Confidential Information
secret and confidential, using no less than the degree of care employed by MDB
to preserve and safeguard its own confidential information, and shall not
disclose or reveal the Confidential Information to anyone except its employees,
consultants and contractors who have an obligation of confidentiality with MDB.
 MDB will not use the Confidential Information except in connection with its
performance of services hereunder, unless disclosure is required by law, court
order, or any government, regulatory or self-regulatory agency or body in the
opinion of MDB’s counsel, in which event MDB will provide the Company with
reasonable advance notice of such disclosure.  “Confidential Information” does
not include information which (a) was in the public domain or readily available
to the trade or the public prior to the date of the disclosure; (b) becomes
generally available to the public in any manner or form through no fault of MDB
or its representatives; (c) was in MDB’s possession or readily available to MDB
from another source not under obligation of secrecy to the Company prior to the
disclosure; (d) is rightfully received by MDB from another source on a
non-confidential basis; (e) is developed by or for MDB without reference to the
Company’s Confidential Information; or (f) is released for disclosure with the
Company’s written consent.




5.

Indemnification.  The Company hereby agrees to indemnify and hold harmless MDB
Capital, its directors, officers, agents, employees, members, affiliates,
subsidiaries, counsel, and each other person or entity who controls MDB or any
of its affiliates within the meaning of Section 15 of the Securities Act
(collectively, the “MDB Indemnified Parties”) to the fullest extent permitted by
law from and against any and all losses, claims, damages, expenses, or
liabilities (or actions in respect thereof) (“Losses”), joint or several, to
which they or any of them may become subject under any statute or at common law,
and to reimburse such MDB Indemnified Parties for any reasonable legal or other
expense (including but not limited to the cost of any investigation,
preparation, response to third party subpoenas) incurred by them in connection
with any litigation or administrative or regulatory action (“Proceeding”),
whether pending or threatened, and whether or not resulting in any liability,
insofar as such losses, claims, liabilities, or litigation arise out of or are
based upon: the Company’s use or misuse (including use contrary to federal or
state law) of the Disclosure(s), the Company’s breach of the Representations and
Warranties contained in Section 3 hereof, or any violation of U.S or other
import or export controls; provided, however, that while the indemnity
provisions herein shall include any and all claims regardless of whether MDB
Capital’s sole negligence, active or passive, contributed to losses, they shall
not apply to (i) amounts paid in settlement of any such litigation if such
settlement is effected without the consent of the Company, which consent will
not be unreasonably withheld, or (ii) Losses arising solely from the willful
misconduct or gross negligence of MDB Indemnified Parties.




The provisions of this Section 5 shall survive any termination or expiration of
this Agreement.




6.

Term and Termination.  MDB’s Engagement will commence upon the execution of this
Agreement and shall continue in effect for a period of 180 (one hundred eighty)
days (the “Initial Term”).  After the expiration of the Initial Term, the
Agreement shall automatically renew and continue in effect until it is
terminated by either party with thirty (30) days’ written notice to the other
pursuant to Section 18.  Upon termination of this Agreement for any reason, the
rights and obligations of the parties hereunder shall terminate, except for the
obligations set forth in Sections 2, 3,4, 5, 8-13, and, which shall survive
termination.  




7.

Limitation of Liability.  MDB shall employ due care and attention in preparing
the Disclosure(s) hereunder. However, the Company acknowledges that MDB does not
warrant or represent the accuracy or completeness of any public information or
any information provided solely by the Company used in any analysis and that
inaccurate or incomplete data may affect the validity and reliability of the
Disclosure(s).  Similarly, MDB makes no representation or warranty with respect
to the non-infringement of any of the Assets or Inventions described in the
Disclosure(s). MDB makes no warranty, representation, promise, or undertaking
with respect to any legal or financial consequences of, or any other
consequences or benefits obtained from the use of any Disclosure(s), including
any representation that any patent(s) will be granted.  The Company assumes all
risks related to documentation or technical information and data which may be
subject to U.S. export controls or export or import restrictions in other
countries.  MDB SPECIFICALLY DISCLAIMS ANY OTHER WARRANTY, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. MDB SHALL NOT BE LIABLE ON ACCOUNT OF ANY ERRORS, OMISSIONS, DELAYS, OR
LOSSES UNLESS CAUSED BY ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  TO THE
FULLEST EXTENT PERMITTED BY LAW, MDB WILL NOT BE LIABLE FOR ANY LOSS, DAMAGE OR
INJURY (INCLUDING WITHOUT LIMITATION LOST PROFITS, INDIRECT, SPECIAL, OR
CONSEQUENTIAL DAMAGES) ALLEGED TO BE CAUSED BY USE OF THE DISCLOSURE(S).  





2







--------------------------------------------------------------------------------

MDB IP Engagement Letter

June 14, 2012




IN NO EVENT WILL THE TOTAL AGGREGATE LIABILITY OF MDB FOR ANY CLAIMS, LOSSES, OR
DAMAGES ARISING UNDER THIS AGREEMENT AND SERVICES PERFORMED HEREUNDER, WHETHER
IN CONTRACT OR TORT, INCLUDING NEGLIGENCE, EXCEED THE TOTAL AMOUNT PAID BY THE
COMPANY TO MDB FOR THE DISCLOSURE(S) PROXIMATELY CAUSING SUCH CLAIM, LOSS OR
DAMAGE.




8.

Other Transactions; Disclaimers.  The Company acknowledges that MDB is engaged
in a wide range of investing, investment banking and other activities (including
investment management, corporate finance, securities issuance, trading and
research and brokerage activities) from which conflicting interests or duties,
or the appearance thereof, may arise.  Information held elsewhere within MDB but
not accessible (absent a breach of internal procedures) to its investment
banking personnel providing any current or future services to the Company will
not under any circumstances affect MDB’s responsibilities to the Company
hereunder. The Company further acknowledges that MDB and its affiliates have and
may continue to have investment banking, broker-dealer and other relationships
with parties other than the Company pursuant to which MDB may acquire
information of interest to the Company. MDB shall have no obligation to disclose
to the Company or to use for the Company’s benefit any such non-public
information or other information acquired in the course of engaging in any other
transaction (on MDB’s own account or otherwise) or otherwise carrying on the
business of MDB.  The Company further acknowledges that from time to time MDB’s
independent research department may publish research reports or other materials,
the substance and/or timing of which may conflict with the views or advice of
MDB’s investment banking department and/or which may have an adverse effect on
the Company’s interests in connection with the transactions contemplated hereby
or otherwise.  In addition, the Company acknowledges that, in the ordinary
course of business, MDB may trade the securities of the Company for its own
account and for the accounts of its customers, and may at any time hold a long
position in such securities.  MDB shall nonetheless remain fully responsible for
compliance with federal securities laws in connection with such activities.




The Company further acknowledges and agrees that MDB will act solely as an
independent contractor hereunder, and that MDB’s responsibility to the Company
is solely contractual in nature and that MDB does not owe the Company or any
other person or entity, including but not limited to its shareholders, any
fiduciary or similar duty as a result of the Engagement or otherwise.




The Company agrees that neither MDB nor any of its controlling persons,
affiliates, directors, officers, employees or consultants shall have any
liability to the Company or any person asserting claims on behalf of or in right
of the Company for any losses, claims, damages, liabilities or expenses arising
out of or relating to the Engagement, unless it is finally judicially determined
that such losses, claims, damages, liabilities or expenses resulted solely from
the gross negligence or willful misconduct of MDB.




9.

Work Product and Announcements.  The Company acknowledges that MDB, at its
option and expense, may place announcements and advertisements or otherwise
publicize the Engagement (which may include the reproduction of the Company’s
logo and a hyperlink to the Company’s website) on MDB’s website and in such
financial and other newspapers and journals as it may choose.




 10.

Complete Agreement; Amendments; Assignment. This Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof and
supersedes and cancels any prior communications, understandings and agreements,
whether oral or written, between MDB and the Company. This Agreement may not be
amended or modified except in writing. The rights of MDB hereunder shall be
freely assignable to any affiliate of MDB, and this Agreement shall apply to,
inure to the benefit of and be binding upon and enforceable against MDB and its
successors and assigns.




11.  

Third Party Beneficiaries. This Agreement is intended solely for the benefit of
the parties hereto and, with the exception of the rights and benefits conferred
upon the Indemnified Parties by Section 5 and Exhibit A of this Agreement, shall
not be deemed or interpreted to confer any rights upon any third parties.




12.

Governing Law; Jurisdiction; Venue.  All aspects of the relationship created by
this Agreement shall be governed by and construed in accordance with the laws of
the State of California, applicable to contracts made and to be performed in
California, without regard to its conflicts of laws provisions.  All actions and
proceedings which are not submitted to arbitration pursuant to Section 13 hereof
shall be heard and determined exclusively in the state and federal courts
located in the County of Los Angeles, State of California, and the Company and
MDB hereby submit to the jurisdiction of such courts and irrevocably waive any
defense or objection to such forum, on forum non conveniens grounds or
otherwise.  The parties agree to accept service of process by mail, to their
principal business address, addressed to the chief executive officer and
secretary thereof.  The parties hereby agree that this Section 12 shall survive
the termination and/or expiration of this Agreement.





3







--------------------------------------------------------------------------------

MDB IP Engagement Letter

June 14, 2012

p. 4 of 5




13.

Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Los Angeles
(with the exception of claims to enforce the indemnity provision contained
herein, which may, at the option of the party seeking relief, be submitted
either to arbitration or to any court of competent jurisdiction).  The
arbitration shall be administered either by FINRA Dispute Resolution pursuant to
its Code of Arbitration Procedure, or if FINRA cannot or does not accept the
arbitration, by JAMS pursuant to its Streamlined Arbitration Rules and
Procedures.  Judgment on the Award may be entered in any court having
jurisdiction. This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction.




The arbitrator may, in the Award, allocate all or part of the costs of the
arbitration, including the fees of the arbitrator and the reasonable attorneys’
fees of the prevailing party.




The parties hereby agree that this Section 13 shall survive the termination
and/or expiration of this Agreement.




[The Company’s consent to Arbitration must be confirmed by initialing below:]




14.

Severability.  Should any one or more covenants, restrictions and provisions
contained in this Agreement be held for any reason to be void, invalid or
unenforceable, in whole or in part, such unenforceability will not affect the
validity of any other term of this Agreement, and the invalid provision will be
binding to the fullest extent permitted by law and will be deemed amended and
construed so as to meet this intent.  To the extent any provision cannot be so
amended or construed as a matter of law, the validity of the remaining
provisions shall be deemed unaffected and the illegal or invalid provision will
be deemed stricken from this Agreement.




15.

Section Headings.  The section headings herein are for convenience of reference
only, and shall not limit or otherwise affect the meaning hereof.




16.

Accounting.  Any calculation, computation or accounting that may be required
under this Agreement shall be made in accordance and conformity with the
Generally Accepted Accounting Principles and other standards as determined by
the Financial Accounting Standards board and regulatory agencies with
appropriate jurisdiction.




17.

Counterparts.  This Agreement may be executed via facsimile transmission and may
be executed in separate counterparts, each of which shall be deemed to be an
original and all of which together shall constitute a single instrument.




18.

Patriot Act.  MDB hereby notifies the Company that pursuant to the requirements
of the USA PATRIOT ACT (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Company in a manner that satisfies the
requirements of the Patriot Act.  This notice is given in accordance with the
requirements of the Patriot Act.




19.

Notice.  All notices, demands, and other communications to given pursuant to
this Agreement shall be in writing and shall be personally delivered, mailed by
United States mail, sent by overnight delivery using a nationally recognized
courier service, sent by facsimile transmission, or emailed.  Notice shall be
deemed received: (a) if personally delivered, upon the date of delivery to the
address of the receiving party; (b) if mailed, three business days after date
the item is placed in the United States mail; (c) if sent by overnight courier,
the date actually received by the recipient; (d) if sent by facsimile or email,
when sent.  The parties will each promptly notify the other of any changes to
the following contact information.

Notices to MDB shall be sent to:

Notices to the Company shall be sent to:       




MDB Capital Group, LLC

BlackBox Semiconductor

401 Wilshire Blvd., Suite 1020

1462 Erie Blvd.

Santa Monica, California 90401

Schenectady, NY 12305 USA

Fax: (310) 526-5020

Fax:  

Email: d@mdb.com

Email: ljleung@earthlink.net





4







--------------------------------------------------------------------------------

MDB IP Engagement Letter

June 14, 2012




If the above accords with your understanding and agreement, kindly indicate your
consent hereto by signing below.  We look forward to a long and successful
relationship with you.




Very truly yours,







MDB CAPITAL GROUP LLC







s/ Anthony Digiandomenico                       

By: Anthony Digiandomenico, Partner

Head of Investment Banking







ACCEPTED AND AGREED TO

AS OF THE DATE FIRST ABOVE WRITTEN:




BlackBox Semiconductor







/s/Luis Leung                                                   

By: Luis Leung

Its: President





5





